UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1338



BIYAO ALEKAWA,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-678-754)


Submitted:   November 21, 2007            Decided:   December 4, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter T. Ndikum, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Shelley R. Goad, Senior
Litigation Counsel, Debora Gerads, Trial Attorney, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Biyao Alekawa, a native and citizen of Togo, petitions

for review of an order of the Board of Immigration Appeals adopting

and affirming the immigration judge’s decision denying his requests

for asylum, withholding of removal, and protection under the

Convention Against Torture.

          Alekawa first challenges the determination that he failed

to establish his eligibility for asylum.    To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).         We have

reviewed the evidence of record and conclude that Alekawa fails to

show that the evidence compels a contrary result.   Accordingly, we

cannot grant the relief that he seeks.

          Additionally, we uphold the denial of Alekawa’s request

for withholding of removal.      “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”     Camara v. Ashcroft, 378
F.3d 361, 367 (4th Cir. 2004).    Because Alekawa fails to show that

he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.


                                 - 2 -
            We also find that substantial evidence supports the

finding that Alekawa fails to meet the standard for relief under

the   Convention   Against    Torture.           To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2007).             We find that Alekawa

failed to make the requisite showing before the immigration court.

            Accordingly,     we   deny    the     petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         - 3 -